                 Case 2:19-cr-00257-RSM Document 36 Filed 06/14/21 Page 1 of 2




 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                            NO. CR19-257RSM
11
                                Plaintiff,
                                                           ORDER CONTINUING TRIAL DATE
12
                         v.                                AND PRETRIAL MOTIONS
13                                                         DEADLINE
14    DENYS IARMAK,
15                              Defendant.
16
17          THE COURT, having considered the Stipulated Motion to Continue Trial Date
18 and Deadline to File Pretrial Motions, any responses, filings, or memoranda related
19 thereto, and all the files and records herein, finds as follows:
20          1.       The facts and circumstances are as set forth in the Stipulated Motion to
21 Continue Trial Date and Deadline to File Pretrial Motions, and this Court’s prior order,
22 Dkt. #33;
23          2.       Failure to grant a continuance in this case will deny counsel the reasonable
24 time necessary for effective preparation of trial and other pretrial proceedings, taking into
25 account the exercise of due diligence;
26          3.       Failure to grant a continuance would likely result in a miscarriage of
27 justice, and the case is complex due to such factors as the nature of the prosecution, the
28 potential novel questions of law and fact, the size, scope, and technical nature of
     Order Continuing Trial Date - 1                                   UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     U.S. v. Iarmak, CR19-257RSM
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
                 Case 2:19-cr-00257-RSM Document 36 Filed 06/14/21 Page 2 of 2




 1 discovery, the foreseeable trial evidence, availability and continuity of counsel, the
 2 potential serious consequences of conviction, and significant complications arising from
 3 the recent COVID-19 outbreak;
 4          4.       The ends of justice served by granting this continuance outweigh the best
 5 interest of the public and the defendants in a speedy trial;
 6          5.       All these findings are made within the meaning of 18 U.S.C.
 7 § 3161(h)(7)(A) and (B)(i),(ii) and (iv);
 8          6.       The period of time from the filing date of the Stipulated Motion to
 9 Continue Trial Date and Deadline to File Pretrial Motions until the new trial date, set
10 forth below, shall be excludable time pursuant to the Speedy Trial Act, 18 U.S.C.
11 § 3161(h)(7)(A).
12          IT IS THEREFORE ORDERED that:
13          1.       The trial in this matter is continued to February 14, 2022.
14          2.       Pre-trial motions are due no later than October 7, 2021. Any pretrial
15 motion shall be noted for consideration on the third Friday after it is filed, with any
16 response thereto due no later than 14 days after filing of motions.
17          3.       The defendant shall immediately file with the Court a waiver of rights
18 under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., through the aforementioned trial
19 date, consistent with this Order.
20          DATED this 14th day of June, 2021.
21
22
23
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24
25
     Presented by:
26
27 /s/ Steven Masada
   STEVEN MASADA
28 Assistant United States Attorney
     Order Continuing Trial Date - 2                                   UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     U.S. v. Iarmak, CR19-257RSM
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
